Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 27, 2022

                                       No. 04-22-00356-CR

                                 Angelica NAVARRO-DEPAZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR13056
                        Honorable Melisa C. Skinner, Judge Presiding


                                         ORDER

        On July 12, 2022, we ordered appellant to provide written proof to this court on or before
July 22, 2022, that either the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or appellant is entitled to appeal without paying the reporter’s fee. Appellant
timely filed a response stating arrangements have been made to pay the reporter’s fee with court
reporters Kay Gittinger and Linda Hernandez. However, appellant has requested additional time
to make arrangements to pay the reporter’s fee with court reporter Mary Beth Sasala. The
request is GRANTED.

        We, therefore, ORDER appellant to provide written proof to this court on or before
August 5, 2022, that either (1) the reporter’s fee has been paid or arrangements have been made
to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.



                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court